Filed 7/1/15 P. v. Neilson CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E062877

v.                                                                       (Super.Ct.No. FWV1303877)

KEVIN ANDREW NEILSON,                                                    OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Bridgid

M. McCann, Judge. Affirmed with directions.

         Christopher Love, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
       Defendant and appellant Kevin Andrew Neilson was charged by felony complaint,

in case No. FWV1303877 (hereinafter, 877), with driving under the influence of alcohol

with a prior conviction (Veh. Code, §§ 23152, subd. (a), 23550, 23550.5, count 1), and

driving while having a 0.08% blood-alcohol content with a prior conviction (Veh. Code,

§§ 23152, subd. (b), 23550, 23550.5, count 2). It was also alleged that defendant had

three prior driving under the influence convictions. In a separate case, case

No. FMV1303094 (hereinafter, 094), defendant pled guilty to driving under the influence

of alcohol, which resulted in injury to another person. (Veh. Code, § 23153, subd. (a);

Pen. Code, § 12022.7, subd. (a).) On November 7, 2014, defendant pled not guilty to

both counts in case No. 877 and denied the other allegations. However, pursuant to a

plea agreement, he subsequently pled guilty to count 2 and admitted the prior conviction

in case No. 094. In accordance with the agreement, the trial court ordered that the

conviction date for the current offense to be backdated to December 10, 2013. The

parties stipulated that the police reports contained a factual basis for the plea. The court

dismissed the remaining counts and allegations. Defendant was sentenced immediately

as agreed upon. The court sentenced him to two years in state prison and awarded 730

days of presentence custody credits (365 actual and 365 conduct). Thus, the court

deemed the sentence served.

       Defendant filed a timely notice of appeal and requested a certificate of probable

cause, which the court granted. We affirm.



                                              2
                   FACTUAL AND PROCEDURAL BACKGROUND

       A police officer was dispatched to the area of 16th Street and Tanglewood Avenue

in Upland, California on a report of a traffic collision. Upon arriving to the area, the

officer observed defendant sitting on a moped on the sidewalk. The windshield of the

moped was on the ground next to him. Defendant had his helmet in his hands, but as the

officer approached him, he put his helmet on, as if he was going to leave. As the officer

got closer, defendant took off his helmet and talked to him. The officer could smell a

very strong odor of alcohol on defendant’s breath, and defendant’s eyes were watery and

bloodshot.

       Defendant was charged with and admitted that, on or about September 13, 2013,

he was driving under the influence of alcohol while having a blood-alcohol content of

0.08% or higher. (Veh. Code, § 23152, subd. (b).) He also admitted that he had another

conviction for driving under the influence in case No. 094.

                                       DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and no potential arguable issues. Counsel has also requested this court to

undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done.



                                              3
        Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues. However, we

note that the abstract of judgment reflects the date of conviction as November 17, 2014.

This date appears to be a clerical error, since the trial court expressly ordered the

conviction date to be backdated to December 10, 2013. Generally, a clerical error is one

inadvertently made. (People v. Schultz (1965) 238 Cal.App.2d 804, 808.) A court “has

the inherent power to correct clerical errors in its records so as to make these records

reflect the true facts.” (In re Candelario (1970) 3 Cal.3d 702, 705.) It is evident that the

superior court clerk’s error in indicating in the abstract of judgment that the date of

conviction was November 17, 2014, was inadvertent. Accordingly, we will direct the

clerk to correct the abstract of judgment to reflect the date of conviction as December 10,

2013.

                                       DISPOSITION

        The superior court clerk is directed to correct the abstract of judgment by

indicating that the date of conviction on count 2 is December 10, 2013. The clerk is

further directed to forward a copy of the amended minute order and the abstract of




                                              4
judgment to the Department of Corrections and Rehabilitation. In all other respects, the

judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                              HOLLENHORST
                                                                                           J.


We concur:


RAMIREZ
                        P. J.


CODRINGTON
                           J.




                                            5